Case 3:13-cv-02941-MAS-TJB Document 222 Filed 06/17/19 Page 1 of 1 PageID: 6249




                               UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEW JERSEY
                                              (609) 989-2040
            CHAMBERS OF                                                        U.S. COURTHOUSE
                                                                               402 E. STATE STREET, RM 6052
TONIANNE J. BONGIOVANNI                                                        TRENTON, NJ 08608
UNITED STATES MAGISTRATE JUDGE




                                             June 17, 2019

                                          LETTER ORDER


         Re:       Kaplan v. Saint Peter’s Healthcare System, et al.
                   Civil Action No. 13-2941 (MAS)

         Dear Counsel,

         As a result of the May 30, 2019 telephone conference, the following schedule will hereby

  govern:

               •   Defendants are to complete production of all retirement committee meeting
                   minutes, agendas, meeting packets, attachments to their minutes or other materials
                   or documents provided or presented to the Retirement Committee during the
                   relevant time period (May 7, 2007 to the present) by July 17, 2019;

               •   Fact discovery on the question of what entity maintains the Plan is to conclude by
                   November 14, 2019;

               •   The Court will conduct a telephone status conference on September 23, 2019 at
                   11:30 a.m. Plaintiff is to initiate the conference. Kindly mark your calendars
                   accordingly.

                          IT IS SO ORDERED.

                                                            s/ Tonianne J. Bongiovanni
                                                         TONIANNE J. BONGIOVANNI
                                                         United States Magistrate Judge
